Opinion issued April 28, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00075-CV
____________

IN RE CONOCOPHILLIPS COMPANY, ROBERT E. SOKOLL, ALVIN L.
SORRELS, and SAAID ZALTASH, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          On April 27, 2009, relators ConocoPhillips Company, Robert E. Sokoll, Alvin
L. Sorrels and Saaid Zaltash and real-party-in-interest ODL Services, Inc. filed a joint
motion to dismiss this mandamus proceeding as moot due to the parties’ settlement.
          The motion is granted and we dismiss the petition for writ of mandamus. 
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.